DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments filed on 2/23/2021 have been entered.  Claims 1-20 are pending in the application.  The amendments to the claims overcome most of the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed on 11/23/2020.  Those which have not been overcome are written again below.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
-Claim 1, line 4: please correct “ultrasonic signals” to “the ultrasonic signals”.
-Claim 4, lines 3-4: please correct “a portion of the fluid delivery conduit” to “the portion of the fluid delivery conduit”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the pressure sensor output signal" in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner interprets this limitation to be introducing “a pressure sensor output signal”.
Claim 15 recites the limitation "the pressure sensor" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner interprets this limitation to be introducing “a pressure sensor”.
Claims 15-20 are rejected due to their dependency on rejected claim 14.
Claims 19-20 are rejected due to their dependency on rejected claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natwick et al. (US Patent No. 5,039,279).
Regarding claim 1, Natwick discloses a fluid sensor (60) (see Figs. 1-3), the fluid sensor (60) comprising: 
an ultrasonic transmitter (transmitter of 60) configured to emit ultrasonic signals through an emitting face (face of transmitter in contact with one side of fluid delivery conduit 34c); 
a pressure sensor (receiver of 60) configured to detect pressure changes through a receiving face (face of sensor/"receiver" in contact with opposite side of fluid delivery conduit 34c) and to receive ultrasonic signals from the ultrasonic transmitter (col. 5 lines 48-68 - col. 6 lines 1 -3); and 
a controller (282); 
wherein the emitting face (face of transmitter in contact with one side of fluid delivery conduit 34c) of the ultrasonic transmitter (transmitter of 60) is spaced apart from the receiving face (face of sensor/"receiver" in contact with opposite side of fluid delivery conduit 34c) of the pressure sensor (receiver of 60) to collectively define a gap (distance between emitting face and receiving face) configured to receive a fluid delivery conduit (34c) therein; and 
wherein the controller (282) is configured to detect a presence of at least one bubble flowing through the fluid delivery conduit (34c) positioned within the gap 

Regarding claim 2, Natwick discloses the fluid sensor of claim 1, further comprising a housing (70), wherein the housing (70) comprises an exterior housing portion (exterior surface of 70) and an interior housing portion (interior surface of 70), and wherein the ultrasonic transmitter (transmitter of 60) and the pressure sensor (receiver of 60) are enclosed within the interior housing portion (interior surface of 70).

Regarding claim 3, Natwick discloses the fluid sensor of claim 2, wherein the interior housing portion (interior surface of 70) further defines a channel (length of gap) configured to secure at least a portion of the fluid delivery conduit (34c) within the interior housing portion (interior surface of 70) and wherein at least a portion of the channel (length of gap) is aligned with the gap (distance between emitting face and receiving face).

Regarding claim 9, Natwick discloses the fluid sensor of claim 1, wherein the ultrasonic transmitter (transmitter of 60) comprises a piezoelectric ultrasonic transducer (see col. 5 lines 48-68 - col. 6 lines 1-3).

Regarding claim 10, Natwick discloses the fluid sensor of claim 1, wherein the fluid sensor (60) is configured to detect a change in pressure within the fluid delivery conduit (34c) based at least in part on a detected shift in a received signal (see col. 5 lines 48-68 - col. 6 lines 1 -3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Natwick et al. (US Patent No. 5,039, 279), as applied to claim 1 above, in view of Svoboda et al. (US Patent No. 5,661,245).
Regarding claim 4, Natwick discloses the fluid sensor of claim 1. However, Natwick fails to explicitly disclose that at least a portion of the fluid delivery conduit positioned within the gap is compressed such that at least substantially all of the receiving face of the pressure sensor is engaged by a portion of the fluid delivery conduit.
Svoboda discloses a pressure sensor (800) (see Fig. 10) wherein at least a portion of the fluid delivery conduit (1004) is compressed such that at least substantially all of the receiving face (420) of the pressure sensor (800) is engaged by a portion of the fluid delivery conduit (1004). Therefore, it would have been obvious to a person of 

Regarding claim 5, Natwick discloses the fluid sensor of claim 1, having a pressure sensor (receiver of 60). However, Natwick fails to disclose that the pressure sensor comprises: a pressure sensing element mounted to a substrate; and a force transmitting member positioned adjacent to the pressure sensing element, wherein the force transmitting member transmits a force applied to a front side of the force transmitting member to a front side of the pressure sensing element.
Svoboda discloses a pressure sensor (400) for an intravenous pump (see Fig. 4), the pressure sensor comprising: a pressure sensing element (412) mounted to a substrate (408); and a force transmitting member (416) positioned adjacent to the pressure sensing element (412), wherein the force transmitting member (416) transmits a force applied to a front side of the force transmitting member (416) to a front side of the pressure sensing element (412) (see col. 5 lines 4-9 & col. 6 lines 38-44). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensor of Natwick to include the pressure sensing element and force transmitting member of Svoboda in order to transmit a force from the fluid delivery conduit to the pressure sensing element to get an accurate pressure reading (see col. 2 lines 27-37).

Regarding claim 6, modified Natwick discloses the fluid sensor of claim 5 substantially as claimed (see modifications of claim 5 above, wherein Natwick was modified by Svoboda to include a pressure sensing element, substrate, and force transmitting member), wherein the force transmitting member (416 of Svoboda) is a gel (see Svoboda col. 3 lines 60-62).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Natwick et al. (US Patent No. 5,039,279), as applied to claim 1 above, in view of Vanderveen et al. (US Patent Application Publication No. 2005/0145009).
Regarding claim 7, Natwick discloses the fluid sensor of claim 1, wherein the controller (282) is configured for communication of an output signal (via data output path 296, see col. 14 lines 32-35). However, Natwick fails to explicitly disclose that the communication is wireless.
Vanderveen discloses a fluid pump having fluid sensors connecting to a controller (70) (see Fig. 3), wherein the controller (70) is configured for wireless communication (via communication means 95) of an output signal (see par. [0031]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication of Natwick to be wireless as Vanderveen discloses that wireless connections are suitable communication means known in the art which are effective for transferring information to remote servers (see Vanderveen par. [0031]).

8 is rejected under 35 U.S.C. 103 as being unpatentable over Natwick et al. (US Patent No. 5,039, 279), as applied to claim 1 above, in view of Dam (US Patent No. 7,661,294).
Regarding claim 8, Natwick discloses the fluid sensor of claim 1. However, Natwick fails to disclose that the ultrasonic transmitter is configured to receive a drive signal from the controller, wherein the drive signal comprises at least one of an AC component or a DC component.
Dam discloses a fluid sensor (26) wherein the ultrasonic transmitter (either 26a or 26b) is configured to receive a drive signal (i.e. energy in the ultrasonic frequency range) from a controller (generator 62 of circuit 60), wherein the drive signal (i.e. energy in the ultrasonic frequency range) comprises an AC component (Hz is a frequency corresponding to AC electricity) (see col. 6 lines 1 -23). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Natwick with the drive signal of Dam in order to supply power to the transmitter (see Dam col. 6 lines 1-23).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Natwick et al. (US Patent No. 5,039, 279), as applied to claim 1 above, in view of Hies et al. (US Patent Application Publication No. 2015/0153262).
Regarding claim 11, Natwick discloses the fluid sensor of claim 1. However, Natwick fails to disclose that the controller is configured to construct transformed data by performing a Fast Fourier Transform of the pressure sensor output signal, 
Hies discloses a controller (15) configured to construct transformed data by performing a Fast Fourier Transform of the output signal (130), and wherein the transformed data is indicative of a strength of the output signal (130) across a frequency range (see Fig. 10-11) (see par. [0027] & [0142]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the data of Natwick by performing a Fast Fourier Transform in order to determine presence of a bubble based on analyzed frequency data (see Hies par. [0027] & [0142]).

Regarding claim 12, modified Natwick discloses the fluid sensor of claim 11 substantially as claimed. However, Natwick fails to disclose that the fluid sensor is configured to detect the presence of at least one bubble flowing through the fluid delivery conduit by measuring a detected change in the transformed data at a frequency that is at least substantially similar to a drive frequency of the ultrasonic transmitter.
Hies discloses that the fluid sensor is configured to detect the presence of at least one bubble flowing through liquid by measuring a detected change in the transformed data at a frequency that is at least substantially similar to a drive (i.e. "operating") frequency (see par. [0027] & [0142]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of modified Natwick to include detection of .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Natwick et al. (US Patent No. 5,039, 279), as applied to claim 1 above, in view of Melker et al. (US Patent Application Publication No. 2013/0296823).
Regarding claim 13, Natwick discloses the fluid sensor of claim 1. However, Natwick fails to disclose that the fluid sensor comprises a bandpass filter centered at a drive frequency of the ultrasonic transmitter to selectively distinguish the pressure sensor output signal at the drive frequency of the ultrasonic transmitter from noise present within the pressure sensor output signal.
Melker discloses a sensor having a bandpass filter (see par. [0155]) centered at a signal frequency to selectively distinguish the pressure sensor output signal from noise present within the signal (see par. [0154]-[0155]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Natwick to include a bandpass filter centered at the drive frequency of the ultrasonic transmitter in order to reject noise in the data, which allows for the identification of prominent/trending features in the signal (see Melker par. [0154]-[0155]).

s 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Natwick et al. (US Patent No. 5,039, 279) in view of Hies et al. (US Patent Application Publication No. 2015/0153262) and further in view of Dam (US Patent No. 7,661,294).
Regarding claim 14, Natwick discloses a method of detecting occlusion and a presence of at least one air bubble within a fluid delivery conduit (34c) of a fluid sensor, the method comprising: 
detecting a change in pressure within the fluid delivery conduit (34c) based at least in part on a detected shift in a received signal (see col. 5 lines 48-68 - col. 6 lines 1-3); and 
detecting an air bubble within the fluid delivery conduit (34c) based at least in part on a detected change in data indicative of at least a portion of the received signal (see col. 5 lines 48-68 - col. 6 lines 1-3).
However, Natwick fails to disclose that the data is transformed and that the pressure sensor output signal comprises an AC component and a DC component.
Hies discloses a method of detecting bubbles in a fluid based on a change in transformed signal data (see par. [0027] & [0142]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Natwick to analyze transformed data in order to determine presence of a bubble based on analyzed frequency data (see Hies par. [0027] & [0142]).
Further, modified Natwick still fails to explicitly disclose that the pressure sensor output signal comprises an AC component and a DC component.


Regarding claim 15, modified Natwick discloses the method of claim 14 substantially as claimed, further comprising emitting ultrasonic signals from an ultrasonic transmitter, through the fluid delivery conduit (34c), and to the pressure sensor aligned with the ultrasonic transmitter on an opposite side of the fluid delivery conduit (34c) and configured to receive the ultrasonic signals emitted from the ultrasonic transmitter (see col. 5 lines 48-68 - col. 6 lines 1-3).

Regarding claim 16, modified Natwick discloses the method of claim 14 substantially as claimed. However, Natwick fails to explicitly disclose that a DC shift in the pressure output signal corresponds to the change in pressure within the fluid delivery conduit.
Dam discloses a sensor wherein a DC shift in the pressure sensor output signal (output from receiver, either 26a or 26b) corresponds to the change in pressure (i.e. presence of air) within the fluid delivery conduit (20) (see col. 6 lines 1 -23). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Natwick 

Regarding claim 17, modified Natwick discloses the method of claim 14 substantially as claimed, further comprising communicating the pressure sensor output signal to one or more external devices (via data output path 296, see col. 14 lines 32-35).

Regarding claim 18, modified Natwick discloses the method of claim 14 substantially as claimed. However, Natwick fails to disclose that the controller is configured to construct the transformed data by performing a Fast Fourier Transform of the pressure sensor output signal, and wherein the transformed data is indicative of a strength of the pressure sensor output signal across a frequency range.
Hies discloses a controller (15) configured to construct the transformed data by performing a Fast Fourier Transform of the output signal (130), and wherein the transformed data is indicative of a strength of the output signal (130) across a frequency range (see Fig. 10-11) (see par. [0027] & [0142]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the data of modified Natwick by performing a Fast Fourier Transform in order to determine presence of a bubble based on analyzed frequency data (see Hies par. [0027] & [0142]).

Regarding claim 19, modified Natwick discloses the method of claim 15 substantially as claimed. However, Natwick fails to disclose that detecting the air bubble within the fluid delivery conduit comprises measuring the detected change in the transformed data at a frequency that is at least substantially similar to a drive frequency of the ultrasonic transmitter.
Hies discloses that detecting the air bubble within the fluid delivery conduit comprises measuring the detected change in the transformed data at a frequency that is at least substantially similar to a drive (i.e. "operating") frequency (see par. [0027] & [0142]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of modified Natwick to include detection of a bubble flowing through the fluid delivery conduit by measuring the change in data at a frequency similar to the frequency of the ultrasonic transmitter in order to determine the presence of a bubble based on analyzed frequency data (see Hies par. [0027] & [0142]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Natwick et al. (US Patent No. 5,039, 279) in view of Hies et al. (US Patent Application Publication No. 2015/0153262) and Dam (US Patent No. 7,661,294), as applied to claim 19 above, and further in view of Melker et al. (US Patent Application Publication No. 2013/0296823).
Regarding claim 20, modified Natwick discloses the method of claim 19 substantially as claimed. However, Natwick fails to disclose that the fluid sensor comprises a bandpass filter centered at a drive frequency of the ultrasonic transmitter to 
Melker discloses a sensor having a bandpass filter (see par. [0155]) centered at a signal frequency to selectively distinguish the pressure sensor output signal from noise present within the pressure sensor output signal (see par. [0154]-[0155]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Natwick to include a bandpass filter centered at the drive frequency of the ultrasonic transmitter in order to reject noise in the data, which allows the identification of prominent/trending features in the signal (see Melker par. [0154]-[0155]).

Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive.
Applicant argues that the pressure sensor of Natwick fails to detect pressure changes through a receiving face, as claimed in claim 1.  However, Natwick explicitly discloses that the receiver of sensor 60 detects ultrasonic signals emitted by the transmitter through liquid channel 34 and Natwick further discloses that the signals received by the receiver have differing amplitudes when a bubble is present in the channel vs. when there is only liquid (i.e. no bubbles) in the channel.  A bubble passing the sensor can be considered a “pressure change” because a pressure of liquid with a bubble will be different than a pressure of pure liquid (or liquid with small bubbles below the detectable threshold).  Therefore, the pressure sensor (i.e. receiver of sensor 60) is 
Similarly, the Applicant argues that Natwick fails to disclose the method step of “detecting a change in pressure” as recited in claim 14, and neither of the Hies and Dam references cure the deficiencies of the Natwick reference.  Again, the Examiner points out that an air bubble passing by sensor 60 of Natwick is considered a “change in pressure” because a pressure of liquid with a bubble will be different than a pressure of pure liquid (or liquid with small bubbles below the detectable threshold).  Therefore, the Natwick reference in combination with the Hies and Dam references still meet the claimed language. The language of claim 14 also does not recite the step of detecting or measuring an actual pressure value, which again is what the Examiner believes the Applicant is attempting to claim.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783